Citation Nr: 1135309	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-21 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a back disability has been received.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to October 1985.

The claim for service connection for a back condition was denied by the Board in September 1996.  Although notified of the denial and his appellate rights, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision in which the RO, in pertinent part, denied service connection for a neck condition and declined to reopen the Veteran's claim for service connection for a back condition.  The Veteran filed a notice of disagreement (NOD) in May 2007.  A statement of the case (SOC) was issued in May 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2008.

Regarding characterization of the issues on appeal, the Board points out that it must address the question of whether new and material evidence to reopen the claim for service connection for a back disability has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly-and, given the Board's favorable disposition of the petition to reopen-the Board has characterized the appeal, in this regard, as encompassing the first two matters set forth on the title page.  

Additionally, the Board is aware of the May 2010 rating decision in which the RO granted service connection for posttraumatic stress disorder and assigned a 30 percent rating, effective August 26, 2004.  The Veteran filed a notice of disagreement (NOD) in June 2010.  A statement of the case (SOC) was issued in March 2011; however, the Veteran did not file a substantive appeal to perfect his appeal concerning this issue.  Hence, the only claims on appeal are set forth on the title page.  38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2010).

As a final preliminary matter, the Board notes that, while the Veteran previously was represented by the American Legion, in June 2010, the Veteran granted a power-of-attorney in favor of Michael A. Leonard with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.

The Board's decision reopening the previously denied claim for service connection for a back disability is set forth below,  The claims for service connection for a back disability and a neck disability, on the merits, are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a September 1996 decision, the Board denied the claim for service connection for a back condition.  

3.  New evidence associated with the claims file since the September 1996 denial relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability and raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The Board's September 1996 denial of service connection for a back condition is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  As additional evidence received since the Board's September 1996 denial is new and material, the criteria for reopening the claim for service connection for a back disability are met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect for claims filed on and after August 29. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the requests to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As indicated above, the Board denied the Veteran's claims for service connection for a back condition in September 1996.  The evidence of record at the time of the denial consisted of the Veteran's service treatment records, private treatment records from November 1989 to September 1993 and a notice of the Veteran's failure to report for a VA spine examination scheduled for February 1994.  In denying the claim, the Board concluded that the back condition was not etiologically related to the Veteran's period of service.  It was noted that the evidence of record did not show any current chronic disability of the spine.  

Unless the Chairman orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in November 2005.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the Board's September 1996 decision. Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since September 1996 includes VA outpatient treatment records, private treatment records, the reports of September 2006, December 2006 and May 2008 VA examination, and various written statements provided by the Veteran and by his representative, on his behalf.

Collectively, the Board finds that the above-noted evidence provides a basis for reopening the claim for service connection for a back disability.  At the time of the September 1996 Board decision there was no medical evidence of any current back disability that was etiologically related to the Veteran's period of service.  The newly submitted evidence includes a December 2006 VA examination report diagnosing chronic lumbar strain; the May 2008 VA examination report diagnoses degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine with mild compression of L5 anteriorly.  Additionally, February 2007, May 2007 and June 2011 private treatment records relate the current back disability to the Veteran's period of service, specifically the result of the Veteran's multiple parachute jumps.  Thus, the Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a back disability.

In sum, the Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the September 1996 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it indicates that the Veteran has a current back disability and suggests an etiological relationship between the Veteran's back disability and his period of service.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability, and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a back disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the request to reopen the claim for service connection for a back disability is granted.


REMAND

The Board's review of the record reveals that further RO action on the matters of service connection for a back disability and a neck disability, on the merits, is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

The Veteran claims that during his period of service he performed over 200 parachute jumps (the Veteran's DD 214 confirms that he was awarded the Senior Parachute Badge and German Parachute Badge).   He contends that his back and neck disabilities are residual disabilities of these parachute jumps.  Although the service treatment records do not confirm complaints of or treatment for a neck disability, the service treatment records do document complaints of back pain in May 1977 (impression: nontender and asymptomatic), December 1984 (diagnosis: muscle spasm that resolves spontaneously) and July 1985 (no back pain past several months).  The Veteran contends that these complaints of back pain were the initial manifestations of the current back and neck disabilities.  Post-service evidence confirms diagnosed cervical and lumbar spine DDD and DJD.  

February 2007, May 2007 and June 2011 private treatment records relate the current back and neck disabilities to the Veteran's period of service.  Additionally, in the September 2006 VA examination report, the physician noted the Veteran's complaints of back pain in service and concluded, " the parachute jump injuries would be reason for service connection for any of the injuries related to these."  The Board is aware of the May 2008 VA examination report in which the physician noted the claims file (including service treatment records)  had been reviewed and opined that it was less likely as not that the DDD of the cervical spine and lumbar spine was related to the multiple parachute jumps that the Veteran made during service.  The physician explained that parachute jumps could contribute to trauma and pain in the neck or low back; however, there were no records in service or soon after discharge that indicated problems with the cervical spine or lumbar spine.  The physician reported that the first mention of pain of the neck or back was in 2004 (approximately 19 years after the Veteran's discharge from service).  However, the Board notes that its review of the service treatment records indicates that the Veteran did, in fact, complain of back pain during his period of service.  

Under these circumstances, the Board finds that another medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to resolve these claims for service connection, on the merits.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83. 

Hence, the RO should arrange for the Veteran to undergo VA examination of the spine, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection for a back disability and denial of the claim for service connection for a neck disability.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the  scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner and the RO is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.  

The claims file includes treatment records from, most recently, the VA Medical Center (VAMC) in Fayetteville, North Carolina, dated up to September 2005.  As the Veteran appears to receive ongoing treatment, there are possibly more recent VA medical records outstanding.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Fayetteville VAMC all outstanding records of VA evaluation and/or treatment of the Veteran since September 2005.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to these claims for service connection, on the merits.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating these claims for service connection, on the merits.  The RO's adjudication of these claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim for service connection for a neck disability and request to reopen a claim for service connection for a back disability-to include, for the sake of efficiency, evidence submitted directly to the Board (notwithstanding the waiver of initial RO consideration of the evidence).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Fayetteville VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since September 2005.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to these claims for service connection, on the merits, that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide these claims within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2010).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination of the spine, by appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be provided to each physician designated to examine the Veteran, and each examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his/her report), and all clinical findings should be reported in detail.

The physician should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the current back (lumbar spine) and neck (cervical spine) disabilities are the result of injury or disease incurred or aggravated in service, to particularly include parachute jumps.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matters of service connection for back disability and service connection for a neck disability.  If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating these claims, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate, in light of all pertinent evidence and legal authority.  Otherwise, the RO should adjudicate these claims for service connection, on the merits, in light of all pertinent evidence and legal authority.  

8.  If the benefits sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


